DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Terminal Disclaimer
The Examiner notes that there is a single word change in the independent claims of the instant application compared to the independent claims of the parent patent document.  The Examiner asserts that the word change in the instant application broadens the instant application with regards to the parent patent.  As such, a terminal disclaimer is appropriate to overcome a potential Double Patenting issue.

The terminal disclaimer filed on 09/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Anne Barry (Registration No. 47,408) on 09/15/2021.
The application has been amended as follows:

20. The computer program product of claim 18, wherein the buffer is located on a remote system and the operations further comprise, subsequent to the selecting, determining that the remote system is currently unavailable and queuing the collected data until the remote system becomes available.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 10, and 18: “…transmitting at least a subset of the collected data items to be written to the buffer, wherein all of the collected data items are transmitted to the buffer when the buffer is large enough to hold all of the data items in the list, and a subset of the collected data items are transmitted to the buffer in priority order starting with the highest priority data item when the buffer is not large enough to hold all of the data in the list.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Erickson et al. (U.S. Patent No. US 7,962,472 B2); teaching a self-optimizing algorithm for real-time problem resolution using historical data.  


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114